DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “the second elastic return system” but this term has not been previously defined.  Therefore, the lack of proper antecedent basis renders the scope of the claim indefinite.
Regarding claim 18, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are a required part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanuc LTD, JP H02 21029A.
Regarding claim 1, the reference discloses a timepiece transmission coupling for the mechanical linkage of at least one first part (5) of a first shaft (3) at least movable in rotation about a first axis to at least one second part (6) of a second shaft (4) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel (Figure 2 shows both axis horizontal in figure 2), the transmission coupling comprising:
the at least one first part of the first shaft, the at least one second part of the second shaft, and at least a first elastic return system (71,”elastic” translation) being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, and the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (abstract and last line of background of invention paragraph).
Regarding claim 2, the reference discloses the transmission coupling comprises a frame (70) on which is secured the at least one first elastic return system.


Regarding claim 4, the reference discloses the transmission coupling comprises a first sliding element (S1) of a first slideway and/or wherein the transmission coupling comprises a second sliding element (S2) of a second slideway.
Regarding claim 5, the reference discloses the transmission coupling comprises a first sliding element (S1) of a first slideway and a second sliding element (S2) of a second slideway, and wherein the first sliding element and the second sliding element extend, in the a direction of the first axis  or the second axis  or in a direction perpendicular to a third axis of the first slideway and to a fourth axis of the second slideway, overlapping on axial portions (Figure 1 and 2).
Regarding claim 6, the reference discloses the first sliding element comprises one or several grooves (S1) and/or wherein the second sliding element comprises one or several grooves (S2) and/or wherein the first sliding element comprises at least one friction surface (71), and/or wherein the second sliding element comprises at least one friction surface (72).
Regarding claim 7, the reference discloses the at least one first part (5) of the first shaft and the at least one second part (6) of the second shaft extend in the direction of the first axis or in the direction of the second axis, superposed on axial portions (71, 72).
Regarding claim 8, the reference discloses the at least one first elastic return system comprises one or more first elastic blades (71) and/or wherein the second elastic return system comprises one or more second elastic blades (72).

Regarding claim 13, the reference discloses the at least one first part (5) of the first shaft comprises a second sliding element (W3) of the first slideway, and/or wherein the at least one second part (6) of the second shaft comprises a second sliding element (W4) of the second slideway.
Regarding claim 14, the reference discloses a timepiece mechanical linkage element for a transmission coupling, the mechanical linkage element (7) being designed to transmit a movement of rotation from a first shaft (5) to a second shaft (6), the second shaft being off-center with respect to the first shaft, the linkage element comprising: - a first conformation (S1) to receive the first shaft; a second conformation (S2) to receive the second shaft; and at least a first elastic return system (71) arranged so as to cooperate with the first or the second receiving conformation.
Regarding claim 15, the reference discloses a timepiece transmission coupling comprising: a linkage element (7) as claimed in  claim 14, at least one first part (5) of a first shaft (3), and at least one second part (6) of a second shaft (4).

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diehl, DE 10 2011 122868.
Regarding claim 1, the reference discloses a timepiece transmission (2) coupling for the mechanical linkage of at least one first part (4) of a first shaft (10) at least movable in rotation about a first axis to at least one second part (8) of a second shaft (12) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel (Figure 1), the transmission coupling comprising:
the at least one first part of the first shaft, the at least one second part of the second shaft, and at least a first elastic return system (Fig 2, 3 38, 60a and 60b) being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, and the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (Fig 1-3).
Regarding claim 9, the reference discloses the first elastic return system comprises at least one elastically deformable arm (60a).
Regarding claim 10, the reference discloses the transmission coupling comprises a first receiving element (24) and the at least one first elastic return system is arranged so as to be deformed in order to position the first receiving element along the first axis.
Regarding claim 11, the reference discloses the frame comprises the at least one first part (4) of the first shaft and at least one cam surface (24,16), designed to cooperate with at least one peg (teeth 14) provided on the second shaft, the first elastic return system of the frame comprising at least one elastic blade (38) provided on the at least one cam surface.
Regarding claim 12, the reference discloses the frame comprises N cam surfaces and/or N elastic blades arranged in a symmetry of rotation of order N, with N being an integer greater than or equal to 2 (N=9), and/or wherein the cam surface or each of the cam surfaces comprises a friction surface (16).

Claims 1, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knobel, US 2,491,453.
Regarding claim 1, Knobel discloses a timepiece transmission coupling (Fig 2) for the mechanical linkage of at least one first part (43) of a first shaft (24) at least movable in rotation about a first axis to at least one second part (44) of a second shaft (41) at least movable in rotation about a second axis, the first and second axes being parallel or substantially parallel (both vertical in figure 2), the transmission coupling comprising:
the at least one first part of the first shaft, the at least one second part of the second shaft, and at least a first elastic return system (45) being arranged so as to limit or cancel out the play between the at least one first part of the first shaft and the at least one second part of the second shaft, and the at least one first elastic return system mechanically connecting the at least one first part of the first shaft and the at least one second part of the second shaft (via element 46).
Regarding claim 14, Knobel discloses a timepiece mechanical linkage element for a transmission coupling (Fig 2), the mechanical linkage element being designed to transmit a movement of rotation from a first shaft (24) to a second shaft, the second shaft being off-center with respect to the first shaft (Fig 1), the linkage element comprising: - a first conformation (43) to receive the first shaft; a second conformation (44) to receive the second shaft; and at least a first elastic return system (45) arranged so as to cooperate with the first or the second receiving conformation.
Regarding claim 16, Knobel discloses a clock mechanism comprising: a transmission coupling as claimed in claim 1, a geartrain (Fig 1) and a display element (13), the first shaft being in engagement with the gear train and the second shaft being in engagement with the display element.
Regarding claim 17, Knobel discloses a watch movement (300) comprising a transmission coupling as claimed in claim 1 (Figure 1).
Regarding claim 18, Knobel discloses a timepiece comprising a transmission coupling as claimed in claim 1 (Figure 1).
Regarding claim 19, Knobel discloses a clock mechanism comprising a linkage element as claimed in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844        


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833